DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 10, 12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen et al. (US PG. Pub. 2018/0261528).

Regarding claim 1 – Chen teaches a device package (figs. 21-22 [title] Chen states, “semiconductor package with improved heat dissipation”), comprising: a foundation 

    PNG
    media_image1.png
    567
    721
    media_image1.png
    Greyscale



Regarding claim 3 – Chen the device package of claim 1, wherein the stiffening layer (figs. 21-22, 401) includes one or more materials, and wherein the one or more materials include at least one of a metal ([paragraphs 0099 & 0100] Chen states, “stiffener ring 40 may comprise two reinforcement ribs 401…The stiffener ring 40 may be composed of copper”), a metal alloy, and a ceramic.

Regarding claim 5 – Chen teaches the device package of claim 1, wherein the stiffening layer (fig. 22, 401) is formed to reduce warpage (Chen states the stiffening layer as being “reinforcement ribs 401” and will therefore help to “reduce warpage” as its structure have the claimed arrangement) based on the foundation layer (20) and the one or more dies (31).

Regarding claim 7 – Chen teaches the device package of claim 1, wherein the stiffening layer (fig. 21-22, 401) is formed using one (figures 21-22 show a single “pattern”) or more patterns (Additionally figure 19 shows an alternative pattern of the stiffening layer 401).



Regarding claim 10 - Chen teach the device package of claim 1, wherein the stiffening layer (figs. 21-22, 401) is formed on the die (31) at a wafer level or a panel level (figure 22 shows a structure that is considered a “panel level” and has all claimed structure required).

Regarding claim 12 – Chen teaches a method of forming a device package (figs. 21-22 [title] Chen states, “semiconductor package with improved heat dissipation”), the method comprising: disposing one or more dies (31 [paragraph 0049] Chen states, “semiconductor die 31”) on a foundation layer (20 [paragraph 0053] Chen states, “interposer 20”), wherein each die (31) has a front side surface (bottom surface) that is electrically coupled (“electrically coupled” through active surface 31a) to the foundation layer (20) and a back side surface (top surface) that is opposite from the front side surface (claimed structure shown in figure 22); and forming a stiffening layer (401 [paragraph 0060] Chen states, “reinforcement ribs 401”) on the back side surface (top surface) of at least one of the one or more dies (31), wherein the stiffening layer (401) has a shape selected from the group consisting of a picture frame (figure 21 shows a 

Regarding claim 13 – Chen teaches the method of claim 12, wherein the stiffening layer (figs. 21-22, 401) is directly coupled to the back side surface (31b) of the one or more dies (31) without an adhesive layer (figure 22 shows no “adhesive layer” between the back side surface 31b and the stiffening layer 401 and meet the claimed structure).

Regarding claim 14 – Chen the method of claim 12, wherein the stiffening layer (figs. 21-22, 401) includes one or more materials, and wherein the one or more materials include at least one of a metal ([paragraphs 0099 & 0100] Chen states, “stiffener ring 40 may comprise two reinforcement ribs 401…The stiffener ring 40 may be composed of copper”), a metal alloy, and a ceramic.

Regarding claim 16 – Chen teaches the method of claim 12, wherein the stiffening layer (fig. 22, 401) is formed to reduce warpage (Chen states the stiffening layer as being “reinforcement ribs 401” and will therefore help to “reduce warpage” as its structure have the claimed arrangement) based on the foundation layer (20) and the one or more dies (31).



Regarding claim 19 – Chen teaches the method of claim 12, further comprising a gap (figs. 21-22, space shown between dies 31 and 32, see annotated figure 21 above) between each of the one or more dies (31 and 32), and wherein the stiffening layer (401) is formed directly (figure 22 shows the direct contact between die 31 and stiffening layer 401) on the one or more dies and not formed on the gap (the stiffening layer 401 is not shown in the gap directly between the dies 31 and 32).

Regarding claim 21 - Chen teach the method of claim 12, wherein the stiffening layer (figs. 21-22, 401) is formed on the die (31) at a wafer level or a panel level (figure 22 shows a structure that is considered a “panel level” and has all claimed structure required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.

Regarding claim 4 - Chen teach the device package of claim 1, further comprising a substrate (fig. 22, 10) formed below the foundation layer (20), wherein the substrate (10) is electrically coupled (“electrically coupled” through connecting elements 202) to the foundation layer (claimed structure shown in figure 22).
 	Chen does not specifically teach wherein the substrate is a motherboard.
 	Official Notice is taken that a motherboard can also be considered structurally and functionally similar to the substrate. Therefore, it would have been obvious to a person having ordinary skill in the art to consider the substrate discussed by Chen to be a motherboard because motherboards are commonly known to have mounted thereon semiconductor devices, interposers, and additional circuit boards. Motherboards allow for high density connection from a diverse number of electrical elements/components.

Regarding claim 6 - Chen teaches the device package of claim 3, but fail to teach wherein the one or more materials of the stiffening layer are formed on the back side of the die using a cold spray process.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “stiffening layer”, does not depend on 

Regarding claim 15 - Chen teach the method of claim 12, further comprising a substrate (fig. 22, 10) formed below the foundation layer (20), wherein the substrate (10) is electrically coupled (“electrically coupled” through connecting elements 202) to the foundation layer (claimed structure shown in figure 22).
 	Chen does not specifically teach wherein the substrate is a motherboard.
 	Official Notice is taken that a motherboard can also be considered structurally and functionally similar to the substrate. Therefore, it would have been obvious to a person having ordinary skill in the art to consider the substrate discussed by Chen to be a motherboard because motherboards are commonly known to have mounted thereon semiconductor devices, interposers, and additional circuit boards. Motherboards allow for high density connection from a diverse number of electrical elements/components.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Zhao et al. (US PG. Pub. 2012/0126396).

Regarding claim 9 – Chen teaches the device package of claim 1, but fails to explicitly teach wherein the device package further comprises an underfill layer formed between the one or more dies and the foundation layer.
 	Zhao explicitly teaches a device package (fig. 9 [title] Zhao states, “die down device with thermal connector”) further comprising an underfill layer (312 [paragraph 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the device package having the one or more dies mounted on a foundation layer as taught by Chen with the inclusion of an underfill layer between the foundation layer and the die as taught by Zhao because Zhao states, “underfill material 312 can protect solder bumps 310” [paragraph 0100].

Regarding claim 20 – Chen teaches the method of claim 12, but fails to explicitly teach wherein the device package further comprises an underfill layer formed between the one or more dies and the foundation layer.
 	Zhao explicitly teaches a method of forming a device package (fig. 9 [title] Zhao states, “die down device with thermal connector”) further comprising an underfill layer (312 [paragraph 0049] Zhao states, “underfill material 312”) formed between the one or more dies (304 [paragraph 0049] Zhao states, “IC die 304”) and the foundation layer (302 [paragraph 0049] Zhao states, “substrate 302”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of forming a device package having the one or more dies mounted on a foundation layer as taught by Chen with the inclusion of an underfill layer between the foundation layer and the die as taught by Zhao because Zhao states, “underfill material 312 can protect solder bumps 310” [paragraph 0100].

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Bahadur et al. (US PG. Pub. 2009/0244867).

Regarding claim 11 – Chen teaches the device package of claim 1, but fails to teach wherein the foundation layer is a printed circuit board.
 	Bahadur teaches a device package (fig. 1a, 100) having a foundation layer (102) with one or more dies (104/106 [paragraph 0009] Bahadur states, “high power die 104”) thereon wherein the foundation layer (102) is a printed circuit board ([paragraph 0006] Bahadur states, “The substrate 102 may comprise a printed circuit board”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the device package having a foundation layer as taught by Chen with the foundation layer explicitly being a printed circuit board as taught by Bahadur because printed circuit boards can interconnect a number of electrical devices within a small area, the printed circuits allow higher density and faster electrical signaling within substrates.

Regarding claim 22 – Chen teaches the method of claim 12, but fails to teach wherein the foundation layer is a printed circuit board.
 	Bahadur teaches a method of forming a device package (fig. 1a, 100) having a foundation layer (102) with one or more dies (104/106 [paragraph 0009] Bahadur states, “high power die 104”) thereon wherein the foundation layer (102) is a printed circuit 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the a method of forming a device package having a foundation layer as taught by Chen with the foundation layer explicitly being a printed circuit board as taught by Bahadur because printed circuit boards can interconnect a number of electrical devices within a small area, the printed circuits allow higher density and faster electrical signaling within substrates.

 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 14 above, and further in view of Chan et al. (US PG. Pub. 2015/0125636).

Regarding claim 17 - Chen teaches the method of claim 14, wherein the one or more materials of the stiffening layer (figs. 21-22, 401) are formed on the back side (top surface of die 31) of the die (31).
 	Chen fails to teach wherein the stiffening layer is formed by using a cold spray process.
 	Chan teaches a stiffening layer (fig. 2C, combination of elements 206 & 202 [paragraph 0020 & 0021] Chan states, “cold spray layer 104...stiffener layer 202”) wherein the stiffening layer is formed by using a cold spray process ([paragraph 0018] Chan states, “The stiffener layer can be embedded within the metal housing (e.g., aluminum) by utilizing a solid-state deposition process, such as cold spray”).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847